Exhibit 10.2

THIRD AMENDMENT TO
HADDRILL EMPLOYMENT AGREEMENT

This Third Amendment to the Employment Agreement (the “Third Amendment”) is made
and entered into as of June    , 2006 (the “Effective Date”), by and between
Bally Technologies, Inc., a Nevada corporation (the “Company”), and Richard
Haddrill (“Haddrill”).

WHEREAS, the Company and Haddrill are parties to that certain Employment
Agreement dated as of June 30, 2004, as amended on December 22, 2004 and
June 13, 2005 (as amended, “Employment Agreement”) pursuant to which Haddrill is
employed as the Company’s Chief Executive Officer;

WHEREAS, the Employment Agreement is scheduled to terminate on October 1, 2007
(the “Original Expiration Date”); and

WHEREAS, the Company and Haddrill desire to further amend the Employment
Agreement to grant additional non-statutory stock options and restricted stock
and to extend the term of the Employment Agreement until January 1, 2009, in
each case, in accordance with and subject to the terms and conditions of this
Third Amendment.

NOW THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

1.             The Company and Haddrill agree that the term of the Employment
Agreement and Haddrill’s employment by the Company is hereby extended until, and
that the Employment Agreement shall terminate in accordance with Section 3
thereof on January 1, 2009, unless otherwise terminated as provided in the
Employment Agreement or renewed as mutually agreed between the parties. The
period commencing on the Original Expiration Date and ending on the date
Haddrill’s employment with the Company terminates is referred to herein as the
“Extension Term.”

2.             During the Extension Term Haddrill shall continue to serve as
Chief Executive Officer of the Company on the terms and conditions described in
Section 2 of the Employment Agreement.

3.             During the Extension Term, in consideration of Haddrill’s
continued service as Chief Executive Officer, Haddrill shall continue to receive
the compensation and benefits currently provided to him on the terms and
conditions set forth in Sections 4(a) and (b) of the Employment Agreement,
except that effective as of July 1, 2006, (i) Haddrill’s base salary shall be
increased to $998,000 per year (rather than $980,000 as currently provided for
under the Employment Agreement) and (ii) Haddrill shall be entitled to five
weeks of vacation time per year (rather than four weeks as currently provided
for under the Employment Agreement).

4.             As soon as practicable following the Effective Date, subject to
approval by the Compensation Committee of the Board of Directors of the Company
(the “Committee”), the Company shall grant Haddrill additional non-statutory
stock options (the “Extension Options”) to acquire 200,000 shares of the
Company’s common stock under the Company’s Amended and Restated 2001 Long Term
Incentive Plan (the “Plan”), at an exercise price per share equal to the fair
market value of a share of the Company’s common stock on the date of grant (as
determined

1


--------------------------------------------------------------------------------




in accordance with the Plan). The Extension Options shall vest and be subject to
the terms and conditions set forth on Schedule A-2 hereto.

5.             The Company hereby agrees that, subject to approval by the
Committee, Haddrill will be permitted to transfer his outstanding stock options
and other equity compensation awards to a trust in which Haddrill and his
immediate family members have more than fifty percent of the beneficial interest
and that Hadrrill retains the voting power of, for estate planning purposes;
provided that any such trust agrees that the awards remain subject to all of
their existing terms and conditions and executes documentation reasonably
satisfactory to the Company evidencing such agreement.

6.             As soon as practicable following the Effective Date, subject to
approval by the Committee, the Company shall grant Haddrill a number of shares
of restricted stock under the Plan (the “Extension Restricted Stock”), having a
value equal to $1.4 million dollars, as calculated as of the date of grant in
accordance with Schedule B-2 hereto. The Extension Restricted Stock shall vest
and be subject to the terms and conditions set forth on Schedule B-2 hereto.

7.             The Company hereby confirms that in accordance with the Section 9
of the Employment Agreement, Haddrill shall, subject to applicable law and the
Company’s insider trading policy, be entitled to sell the shares of the
Company’s common stock acquired by Haddrill pursuant to the Employment Agreement
on or before June 30, 2005, at any time after September 30, 2006.

8.             Except as expressly modified by this Third Amendment, the
Employment Agreement shall remain unchanged and shall remain in full force and
effect.

 [signatures on next page]

2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company and Haddrill have duly executed this Third
Amendment as of the date first above written.

BALLY TECHNOLOGIES, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

 

Richard Haddrill

3


--------------------------------------------------------------------------------




 

Schedule A-2

EXTENSION OPTIONS

1.             The Company shall grant to Haddrill, as soon as practicable
following the Effective Date, the Extension Options pursuant to the terms of the
Plan.

2.             The Extension Options shall vest as follows:  (i) 66,667 shares
shall vest on February 28, 2008, (ii) an additional 66,667 shares shall vest on
July 31, 2008, and (iii) the final 66,666 shares shall vest on January 1, 2009,
in each case, subject to Haddrill’s continuous employment by the Company as
Chief Executive Officer through each such date.

3.             If Haddrill’s employment with the Company is terminated under
paragraphs 7(b) or 7(c) of the Employment Agreement, and such termination of
employment occurs after October 1, 2007, in addition to the other compensation
and benefits provided under the Employment Agreement, the vesting of the
Extension Options shall be pro-rated through the month in which the date of
termination occurs (taking into account that portion of the award that has
already vested in accordance with its terms), based upon the number of full
months between October 1, 2007 and the date of Haddrill’s termination of
employment divided by 15 months.

4.             In addition to the above, notwithstanding any provision of the
Employment Agreement, or the Plan to the contrary, in the event of a Change of
Control (as defined in the Employment Agreement): (i) if such Change of Control
is consummated on or prior to October 1, 2007, and, within one year following
such Change of Control Haddrill’s employment with the Company (or any successor)
is terminated under paragraphs 7(b) or 7(c) of the Employment Agreement, the
Extension Options shall become immediately and fully vested and exercisable
effective as of immediately prior to the date of such termination of employment
and (ii) if such Change of Control is consummated after October 1, 2007, the
Extension Options shall become immediately and fully vested and exercisable
effective as of immediately prior to such Change of Control.

5.             Once the Extension Options become vested and exercisable
hereunder, they shall remain exercisable until the tenth anniversary of the date
of grant thereof without regard to whether Haddrill continues to be employed by
the Company prior to or on such date.

6.             Except as described in this Schedule A-2, upon a termination of
Haddrill’s employment with the Company (or any successor) for any reason, the
unvested portion of the Extension Options at the time of such termination of
employment (after giving effect to the pro-rated or accelerated vesting
described in this Schedule A-2, if any) shall terminate effective as of the date
of termination.

4


--------------------------------------------------------------------------------




Schedule B-2

EXTENSION RESTRICTED STOCK

1.             The Company shall grant to Haddrill, as soon as practicable
following the Effective Date, the Extension Restricted Stock pursuant to the
terms of the Plan. The number of shares of common stock subject to the Extension
Restricted stock shall be determined by dividing $1.4 million dollars by the
average per share closing price of the Company’s common stock on the stock
exchange in which the stock is principally traded for the 20 business days
immediately prior to the date of the grant or such other method as the parties
shall mutually agree to, provided that such method complies with the Plan.

2.             The Extension Restricted Stock shall vest as follows:  (i) 28.6%
of the shares shall vest on July 1, 2008 and (ii) the remaining shares shall
vest on January 1, 2009, in each case, subject to Haddrill’s continuous
employment by the Company as Chief Executive Officer through each such date.

3.             If Haddrill’s employment with the Company is terminated under
paragraphs 7(b) or 7(c) of the Employment Agreement, in addition to the other
compensation and benefits provided under the Employment Agreement, the vesting
of the Extension Restricted Stock shall be pro-rated through the 12-month period
following the month in which the date of termination occurs (taking into account
that portion of the award that has already vested in accordance with its terms),
based upon the number of full months between July 1, 2006 and the date that is
12 months following the date of Haddrill’s termination of employment divided by
30 months.

4.             In addition to the above, notwithstanding any provision of the
Employment Agreement, or the Plan to the contrary, in the event of a Change of
Control (as defined in the Employment Agreement) the Extension Restricted Stock
shall become immediately and fully vested effective as of immediately prior to
such Change of Control.

5.             Except as described in this Schedule B-2, upon a termination of
Haddrill’s employment with the Company (or any successor) for any reason, the
unvested portion of the Extension Restricted Stock at the time of such
termination of employment (after giving effect to the pro-rated or accelerated
vesting described in this Schedule B-2, if any) shall be forfeited effective as
of the date of termination.

 

5


--------------------------------------------------------------------------------